Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 8, there is no antecedent for “the screw” in claims 1 and 2.
In claim 17, there is no antecedent for “the screw” in claims 13 and 14.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 5-7, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al (WO03/005062) in view of the PG-Publication to Carcaterra et al (‘756).
Ellison et al discloses an autonomous underwater seismic wave generation system (AUV) that includes a housing (see page 2, lines 7-10), a propulsion system (see propellers in Fig. 1) connected to the housing, the propulsion system configured to drive the autonomous underwater seismic wave generation system to the location on the seabed, and a seismic wave generator (page 3, lines 17-21, page 14, lines 14-25) connected to the housing, the seismic wave generator configured to couple to the location on the seabed and to generate seismic waves at the location on the seabed.
Further, Ellison et al discloses a method that includes disposing an autonomous underwater seismic wave generation system to a location on a seabed, anchoring (see suction anchor), by the autonomous underwater seismic wave generation system, to the location on the seabed, and generating, by the autonomous underwater seismic wave generation system and at the anchored location, seismic waves.
The difference between claims 1 and 13 and Ellison et al is the claims specify “an autonomous navigation system connected to the housing, the autonomous navigation system configured to navigate the autonomous underwater seismic wave generation system to subsea locations comprising a location on a seabed” and “autonomously navigating”, respectively.  As noted on page 6, lines 4-17 and page 18, lines 10-30, Ellison et al discloses the use of GPS and/or a responder to locate the range and bearing of the underwater seismic wave generation system.
Carcaterra et al discloses a system/method for generating seismic waves underwater using autonomous underwater vehicles which include autonomous navigation especially if the sea surface is frozen and/or in bad weather.
Therefore, in view of Carcaterra et al, it would have been obvious to one of ordinary skill in the art to modify the navigation system of Ellison et al to an autonomous navigation system and to autonomously navigate the underwater seismic wave generation system to a seabed location even if the sea surface is frozen or in conditions of bad weather where the GPS/responder system of Ellison et al is problematic.  Claims 1 and 13 are so rejected.
Per claim 2, see Ellison et al, page 20, lines 22-23.
Per claims 5, 6, 7 and 14 see Ellison et al, page 20, lines 5-29.
Per claims 9, 12 and 18-20, see Ellison et al, page 34, line 17 – page 35, line 11.
Per claims 10 and 11, see Ellison et al, page 30, lines 31-32 and page 15, lines 16-26, respectively.

6.	Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al (WO03/005062) in view of the PG-Publication to Carcaterra et al (‘756) as applied to claims 1, 2, 13 and 14 above, and further in view of Turpening (‘951).
 	Per claims 3, 4, 15 and 16, Turpening teaches (see Figs. 2 and 3, col. 4, lines 935) alternative types of anchoring or coupling mechanisms which include a screw or auger.  To have further modified the anchor of Ellison et al by using a screw-type of earth clamping mechanism would have been obvious to one of ordinary skill in the art so as to provide a deeper penetrating, better coupled seismic source.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl